DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 11,361,709. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar claim elements.

Claim 1
Claim 1 of 11,361,709
A display device, comprising: a pixel unit including pixels;

 a timing controller configured to generate image data based on input image data;

 a data driver configured to generate a data signal corresponding to the image data and supply the data signal to the pixels;

 a power supply configured to supply a power voltage to the pixel unit;

 and a power controller configured to calculate a load value and a peak grayscale value based on the input image data, and to generate a power control signal to change a voltage level of the power voltage based on the load value and the peak grayscale value.
A display device, comprising: a pixel unit including pixels divided into blocks;

 5a timing controller configured to generate image data based on input image data;

 a data driver configured to generate a data signal corresponding to the image data and supply the data signal to the pixels;

 a power supply configured to supply a power voltage to the pixel 10unit;

 and a power controller configured to calculate a first load value corresponding to the pixels in the pixel unit, second load values corresponding to each of the blocks and first peak grayscale values corresponding to each of the blocks based on the input image data, and to generate a power control 15signal to change a voltage level of the power voltage based on the first load value, the second load values, and the first peak grayscale values.


Claim 2
Claim 1 of 11,361,709
wherein the pixel unit comprises a plurality of blocks.
a pixel unit including pixels divided into blocks


Claim 3
Claim 1 of 11,361,709
wherein the load value comprises a first load value corresponding to the pixels in the pixel unit and second load values corresponding to each block of the plurality of blocks.
and a power controller configured to calculate a first load value corresponding to the pixels in the pixel unit, second load values corresponding to each of the blocks 15


Claim 5
Claim 2 of 11,361,709
wherein a value of the power voltage decreases as a difference of a second load value between a first reference block and one or more neighboring blocks increases, the first reference block having a largest second load value among the plurality of blocks.
wherein a value of the power voltage decreases as a difference of the second load value between a 20first reference block and one or more neighboring blocks increases, the first reference block having a largest second load value among the blocks.


Claim 6
Claim 3 of 11,361,709
wherein the peak grayscale value comprises first peak grayscale values corresponding to each block of the plurality of blocks
wherein a value of the power voltage decreases as a difference of the first peak grayscale value 25between a second reference block and one or more neighboring blocks, the second reference block having a largest first peak grayscale value among the 32Attorney Docket No.: 8290L-194 (Po201277SM) blocks.


Claim 7
Claim 5 of 11,361,709
wherein the first peak grayscale value corresponds to a largest grayscale value among grayscale values of a corresponding block among the plurality of blocks.
wherein the first peak grayscale value corresponds to a largest grayscale value among grayscale values of a corresponding block among the blocks.



Allowable Subject Matter
Claims 4 and 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach “…wherein a value of the power voltage increases as the first load value increases based on the power control signal”
Regarding claim 8, the prior art does not teach “…wherein a value of the power voltage decreases as a difference of the first peak grayscale value between a second reference block and one or more neighboring blocks, the second reference block having a largest first peak grayscale value among the plurality of blocks.”
Regarding claims 9-20, the prior art does not teach “…wherein the power controller comprises: a peak grayscale reference value generator configured to generate a peak grayscale reference value based on first load data corresponding to the first load value, second load data corresponding to the second load values, and block grayscale data corresponding to the first peak grayscale values; a peak grayscale value calculator configured to calculate a second peak grayscale value based on the peak grayscale reference value and the block grayscale data; and a power control signal generator configured to generate the power control signal based on the first load data and the second peak grayscale value.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et. al. [2016/0240146], Nemchuk et. al. [2015/0116297], Ka [2013/0321479].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625